Taft, J.
The relator was convicted October 1, 1898, of the crime of intoxication, before a justice of the peace, and was ordered to disclose the place where and the person frpm whom the liquor so producing the intoxication was obtained and the attending circumstances, etc. Not making a disclosure satisfactory to the justice, he was on the fifth of the same month committed to the common jail until he should make such disclosure or be otherwise discharged by order of law. This petition for a habeas corpus was brought on the 10th of October, 1898, and the petitioner claims he is unlawfully imprisoned for two reasons: (1) That he has fully'and fairly disclosed as required by the statute and (2) that the justice absolutely refused to hear any disclosure of the relator. The allegations are not consistent with each other. It is difficult to see how the relator could fully and fairly disclose if the justice absolutely refused to hear him. But considering both allegations, the record shows no refusal to hear the relator disclose but does show that he testified at length in regard to the matters which were the subject of the investigation. The other allegation, that he fully and fairly disclosed as required by the statute, is not established by the record. In the case of Re Powers, 25 Vt. 261, Redfield, C. J., states that the “magistrate has a discretion to determine when the person has made a full and fair disclosure in regard to the points upon which he is required to disclose.” We cannot exercise the discretion for the magistrate. The presumption of the good conduct of a magistrate, to which every one is entitled until the contrary is shown, should be made in this case. The record before us does not disclose a case in which the magistrate, after a disclosure is fully and fairly made, persists in imprisoning the person called upon to disclose. What should be done in such a case and how the question should be determined are questions not before us, and we *94are not required to discuss them, neither of the causes alleged in the petition being established.

The petition is dismissed and the relator remanded to his former custody.